DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to.  In Figure 6, the reference figure 221 is utilized; however, in the specification 221 is used to designate an aperture of a portion of the shield, which does not appear to be present in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 552 (See Figure 1) and 221’ (See Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 8, 9, 16, 17, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the claim recites the limitation of “a shield”; however, claim 1, upon which claim 6 is dependent, already presents the limitation of “a shield”.  Therefore, it is unclear as to if the limitation of claim 6 intends to refer to the same feature as that of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 7, the claim recites the limitation "the location of features".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 16, the claim recites the limitation of “a shield”; however, claim 15, upon which claim 16 is dependent, already presents the limitation of “a shield”.  Therefore, it is unclear as to if the limitation of claim 16 intends to refer to the same feature as that of claim 15 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 17, the claim recites the limitation "the location of features".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0191180 to Bergman et al. (Bergman).
As to claims 15, 16 and 20, Bergen teaches a cartridge (combined shield (132) and paddle (142)) for use in an electrochemical deposition system (120) for depositing target material onto a workpiece (122) comprising an agitation plate (142) having a profiled surface to agitate a liquid (126) in use and a shield (132), thus some corresponding means to hold the shield in the apparatus (120) (Paragraphs 0072 and 0073; Figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0392641 to Hirao (Hirao) in view of US Patent Application Publication No. 2012/0298502 to Papapanayiotou et al. (Papapanayiotou).
As to claims 1 and 6, Hirao teaches an electrochemical deposition system for depositing metal onto a workpeice (W) comprising a deposition chamber (10) adapted to receive a plating solution, a workpiece holder (11) for holding a workpiece (W) in a first plane, a shield holder (152) for holding a shield (154) in a second plane substantially parallel to the first plane and an agitation plate (paddle) disposed between the shield and the workpiece to agitate plating solution in use (Paragraphs 0033 and 0036; Figures 3 and 4). 
Hirao further teaches that the electrochemical deposition system further comprises an actuator for changing a relative distance between the workpiece holder (11) and the shield holder (152) in a direction normal to the first and second plane while they are located within the deposition chamber (Paragraph 0036).
Hirao specifically teaches that the workpiece holder is insertable and removable from the housing (Paragraphs 0017-0020) and the shield holder capable of being inserted into the housing and removed from the housing at at least some stage in the process, for example, even an interpretation of inserted into the housing at assembly and removal from the housing at end life, would meet the claim limitations.  
However, Hirao is silent as to the specific configuration of the paddle and thus fails to specifically teach a paddle with a profiled surface that is adapted for insertion into and removal from the deposition chamber.  However, Papapanayiotou also teaches an electrochemical deposition system with an agitation paddle (318) disposed between a shield (314) and a workpiece (278) in a housing (300) and teaches that an effective agitation paddle (318) comprises a profiled surface that is formed as a  (Paragraphs 0034 and 0036; Figures 2A, 2B and 2C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the agitation paddle configuration of Papapanayiotou in the apparatus of Hirao with the reasonable expectation of effectively forming the paddle for agitation in the electrodeposition system of Hirao as taught by Papapanayiotou.  
As to claim 10, the combination of Hirao and Papapanayiotou teaches the apparatus of claim 1.  As discussed above, Hirao teaches that the actuator is operable to change the relative distance between the workpiece holder and shield holder.  The actuator of Hirao would be capable of performing the functional limitations of “operable to change the relative distance between the workpiece holder and shield holder so that facing surfaces of the shield and the workpiece are brought within a distance ranging from 2 to 6 mm within the deposition chamber in use” (MPEP 2114).
As to claim 11, the combination of Hirao and Papapanayiotou teaches the apparatus of claim 1.  Hirao further teaches that the actuator comprises pneumatic or hydraulic actuators, gas/fluid actuators (Paragraph 0037).
As to claim 12, the combination of Hirao and Papapanayiotou teaches the apparatus of claim 1.  Papapanayiotou further teaches that the agitation plate is connected to an agitation actuator when it is inserted in the deposition chamber for effecting reciprocal linear motion in a direction parallel to the first plane (Paragraph 0036).
As to claims 13 and 14, the combination of Hirao and Papapanayiotou teaches the apparatus of claim 12.  Papapanayiotou further teaches that the agitation plate and agitation actuator is coupled through a magnetic coupling on the linear actuators (motors) (Paragraph 0036), thus a coupling that would be engaged with the agitation plate in the deposition chamber and disengaged when the agitation plate is removed from the deposition chamber.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hirao and Papapanayiotou as applied to claim 1 above, and further in view of Bergman.
As to claims 2 and 3, the combination of Hirao and Papapanayiotou teaches the apparatus of claim 1.  However, the combination fails to teach that the agitation plate and the shield holder are assembled together as a cartridge.  However, Bergman also discusses electrochemical deposition systems comprising an agitation plate and a shielding device and teaches that the shielding device should be coupled to the agitation plate to mitigate spacing issues (Paragraph 0073).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by coupling/mounting together the shield holder and the agitation plate in order to allow for mitigation of spacing issues, thus forming a combined cartridge for insertion and removal into the deposition chamber as taught by Bergman.  
As to claim 4, the combination of Hirao, Papapanayiotou and Bergman teaches the apparatus of claim 3.  As discusses above Papapanayiotou teaches that the agitation plate is configured to move in a direction parallel to the first and second planes and Hirao teaches that the shield is configured to move in a direction normal to the first and second planes.  It would have been obvious to form the cartridge of the combination to still allow these desired functions and thus mount the agitation plate so that it is movably mounted on the shield holder to permit relative motion there between in a reaction parallel to the first plane.  
As to claim 5, the combination of Hirao, Papapanayiotou and Bergman teaches the apparatus of claim 2.  The combination fails to specifically teach a second cartridge; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).

Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0283710 to Cohen et al. (Cohen) in view of US Patent Application Publication No. 2017/0101722 to Gao et al. (Gao) and further in view of Papapanayiotou.
As to claims 1 and 6, Cohen teaches an electrochemical deposition system for depositing metal onto a workpiece (324) comprising a deposition chamber (300/304) adapted to received plating solution (342) in use, a workpiece holder (interconnection structure of some sort at the back of the workpeice (324) for interconnection to the stage (332)) for holding a workpiece (324) in a first plane and a shield holder (322) for holding a shield (mask) (302) in a second plane substantially parallel to the first plane and an actuator (controller) operable to change a relative distance between the workpiece holder and the shield holder in a direction normal to the first and second planes while they are located within the deposition chamber (Paragraphs 0102, 0103 and 0133; Figure 15).  The workpiece holder and shield holder would be capable of being inserted into the housing and removed from the housing at at least some stage in the process, for example, even an interpretation of inserted into the housing at assembly and removal from the housing at end life, would meet the claim limitations.  
Cohen further teaches that the apparatus comprises an agitation means (580) (Paragraph 0133; Figure 15).  However, Cohen teaches that this agitation means comprises a vibration means rather than an agitation plate.  However, Gao also discusses electrodeposition of metal onto a workpiece with agitation and teaches that vibration agitation and mechanical agitation with a paddle (agitation plates) are both known effective means for accomplishing the desired agitation (Paragraph 0087).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the known equivalent agitation plate in place of the vibratory means of Cohen with the expectation of providing effective agitation (MPEP 2144.06 II).
However, Gao is silent as to the specific configuration of the paddle and thus fails to specifically teach a paddle with a profiled surface that is adapted for insertion into and removal from the deposition (318) disposed between a shield (314) and a workpiece (278) in a housing (300) and teaches that an effective agitation paddle (318) comprises a profiled surface that is formed as a structural member driven and supported by linear motors and thus adapted for insertion and removal into the deposition chamber (Paragraphs 0034 and 0036; Figures 2A, 2B and 2C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the agitation paddle configuration of Papapanayiotou in the apparatus of the combination with the reasonable expectation of effectively forming the paddle for agitation in the electrodeposition system of the combination as taught by Papapanayiotou.  
As to claim 7, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 6.  Cohen further teaches that the shield (302) comprises a substantially planar plate having a pattern of apertures formed therein, the pattern of aperture substantially corresponding to a location of features (352) of the workpeice (Paragraph 0103).
As to claims 8 and 9, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 6.  Cohen further teaches that the shield (302) comprises a substantially planar plate having a pattern of apertures formed therein (Paragraph 0103).  Cohen fails to teach a specific embodiment wherein the pattern comprises a plurality of sub-pattern which periodically repeats across the planar extent of the plate with a period in the range of 5 to 100 mm.  However, Cohen specifically teaches that the pattern of apertures formed in the shield is created so as to match a desired pattern to be plated.  Therefore it would have been obvious to optimize the shape and size of the pattern in order to create any number of desired final plating patterns, including a pattern which comprises a plurality of sub-pattern which periodically repeats across the planar extent of the plate with a period in the range of 5 to 100 mm.  
As to claim 10, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 1.  As discussed above, Cohen teaches that the actuator is operable to change the relative distance between the workpiece holder and shield holder.  The actuator of Cohen would be capable of performing the functional limitations of “operable to change the relative distance between the (MPEP 2114).
As to claim 11, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 1.  Cohen further teaches that the actuator is an electrical actuator, i.e. supplied with power form the controller (344) (Paragraph 0102).
As to claim 12, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 1.  Papapanayiotou further teaches that the agitation plate is connected to an agitation actuator when it is inserted in the deposition chamber for effecting reciprocal linear motion in a direction parallel to the first plane (Paragraph 0036).
As to claims 13 and 14, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 12.  Papapanayiotou further teaches that the agitation plate and agitation actuator is coupled through a magnetic coupling on the linear actuators (motors) (Paragraph 0036), thus a coupling that would be engaged with the agitation plate in the deposition chamber and disengaged when the agitation plate is removed from the deposition chamber.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen, Gao and Papapanayiotou as applied to claim 1 above, and further in view of Bergman.
As to claims 2 and 3, the combination of Cohen, Gao and Papapanayiotou teaches the apparatus of claim 1.  However, the combination fails to teach that the agitation plate and the shield holder are assembled together as a cartridge.  However, Bergman also discusses electrochemical deposition systems comprising an agitation plate and a shielding device and teaches that the shielding device should be coupled to the agitation plate to mitigate spacing issues (Paragraph 0073).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by coupling/mounting together the shield holder and the agitation plate in order to 
As to claim 4, the combination of Cohen, Gao, Papapanayiotou and Bergman teaches the apparatus of claim 3.  As discusses above Papapanayiotou teaches that the agitation plate is configured to move in a direction parallel to the first and second planes.  It would have been obvious to form the cartridge of the combination to still allow these desired functions and thus mount the agitation plate so that it is movably mounted on the shield holder to permit relative motion there between in a reaction parallel to the first plane.  
As to claim 5, the combination of Cohen, Gao, Papapanayiotou and Bergman teaches the apparatus of claim 2.  The combination fails to specifically teach a second cartridge; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 20 includes no additional limitations not present in claim 15, merely adding a different preamble does not further limit the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794